     Case 18-02006      Doc 19    Filed 11/02/18 Entered 11/02/18 08:23:16            Desc Main
                                    Document     Page 1 of 2


Paul Hunter
Attorney at Law
2616 Central Avenue
Cheyenne, Wyoming 82001
307-637-0212 307-637-0262 (Fax)
attypaulhunter@prodigy.net

                        IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF WYOMING

In re:                                                )
                                                      ) Case Number 17-20934
Dennis Meyer Danzik,                                  )      Chapter 11
                                                      )
            Debtor.                                   )
__________________________________                    )
                                                      )
Sigma Opportunity Fund II, LLC.                       )
                                                      )
                 Plaintiff,                           )
v.                                                    )
                                                      ) Adversary Proceeding #: 18-2006
                                                      )
Dennis Meyer Danzik,                                  )
                                                      )
                 Defendant.                           )


              MOTION TO RESCHEDULE TRIAL DATE AND RELATED DEADLINES

         The Plaintiff, Sigma Opportunity Fund II, LLC (hereinafter “Sigma”), respectfully moves

the court to enter an order rescheduling the June 4, 2019, 9:00 trial date and related deadlines,

include the discovery cut off, for approximately three months for the following reasons:

         1.    A debtor filed his Chapter 11 petition on December 7, 2017. The debtor has not

filed a plan and disclosure statement.   The debtor faces significant challenges-and Sigma is not

optimistic that the debtor will be able to obtain confirmation of a plan.   A motion to dismiss the

base case was filed by CWT Canada II Limited Partnership and Resource Recovery Corporation

on October 24, 2018.
  Case 18-02006       Doc 19      Filed 11/02/18 Entered 11/02/18 08:23:16                Desc Main
                                    Document     Page 2 of 2


       2. The Plaintiff does not wish to expend financial resources pursuing the litigation when

there is a possibility the base case may dismissed. This happened in the prior base case (16-

20002).

       3. The Defendant does not oppose this motion.

       WHEREFORE, Sigma respectfully moves the court to enter an order rescheduling the

June 4, 2019, 9:00 trial date and related deadlines, include the discovery cut off, for

approximately three months or for other such relief the court deems to be just and equitable.

          Dated: November 2, 2018.

                                                      Respectfully submitted
                                                      /s/_____________________________
                                                       Paul Hunter
                                                       Counsel for Sigma Opportunity Fund, II
                                                      LLC

                                    Certificate of Service

        I, Paul Hunter, certify that I served a true and correct copy of the foregoing motion upon
the following by electronic service on November 2, 2018.

       Electronic:

       United States Trustee

       Ken McCartney
       The Law Offices of Ken McCartney, P.C.
       P.O. Box 1364
       Cheyenne, WY 82003


                                                   /s/______________________
                                                   Paul Hunter
